Citation Nr: 1209625	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-32 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 2004 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, declined to reopen the Veteran's claim of service connection for bilateral hearing loss.  In May 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In October 2007, the Board reopened the claim of service connection for bilateral hearing loss and remanded the matter for additional development and de novo review.  In a decision issued in September 2008, the Board denied the Veteran's claim.  He appealed that decision to the Court.  In July 2009, the Court vacated the Board's September 2008 decision and remanded the matter on appeal for readjudication consistent with instructions outlined in a July 2009 Joint Motion for remand by the parties (Joint Motion).  In March 2010, the case was remanded for additional development pursuant to the Joint Motion.  In November 2011, additional argument was received from the Veteran.  See 38 C.F.R. § 20.1304(c).

The record reflects that before the Court the Veteran was represented by an attorney, Glenn R. Bergmann Esq.  That representation did not extend beyond the Court's remand; the Vietnam Veterans of America now represents him in his appeal before the Board.

Also as an initial matter, the Board notes that the December 2004 rating decision also declined to reopen the Veteran's claim of service connection for tinnitus, and that in his February 2005 notice of disagreement (NOD), he limited his appeal to his hearing loss claim ("I disagree with your decision denying me service connection for hearing loss!  This is my appeal.").  There is no other correspondence from the Veteran received within the one-year period following the December 2004 rating decision that may be construed to be an NOD as to the tinnitus claim.  See 38 C.F.R. § 20.201 (A written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms with which can be reasonably construed as disagreement with that determination and a desire for appellate review); see also 38 U.S.C.A. § 7105.  Nevertheless, in various statements received after the December 2004 rating decision, including in the February 2005 NOD, it is noted that the Veteran continues to argue that his tinnitus is related to his service.  See, e.g., statements received from the Veteran in August 2006 and in January 2007.  Such statements raise a claim to reopen a claim of service connection for tinnitus.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004) (VA has a duty to liberally construe claims raised by a veteran).  However, as the Agency of Original Jurisdiction (AOJ) has not yet adjudicated such claim, the Board does not have jurisdiction over it.  Consequently, the matter of whether new and material evidence has been received to reopen a claim of service connection for tinnitus is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The record reflects that Veteran's original claims file was lost/misplaced following the Board's March 2010 remand for additional development.  Therefore, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

In a May 2011 letter, the AMC notified the Veteran that his claims file had been misplaced and that they were reconstructing it; it also requested that he furnish any pertinent information he might have, including copies of any service treatment records (STRs), service personnel records, and VA correspondences (to include rating decisions/award letters).  The AMC then rebuilt the Veteran's claims file by obtaining and associating with the record past copies of various VA duty to assist notice letters, the transcript of the May 2007 Travel Board hearing, the January 2008 supplemental statement of the case (SSOC), and the Board's March 2010 remand.  Newly associated evidence/information included current VA treatment records and the reports from VA examinations conducted in May 2010, July 2011, and in August 2011.  In September 2011, a Decision Review Officer (DRO) at the AMC reviewed the aforementioned evidence/information and issued a SSOC that continued the denial of service connection for bilateral hearing loss.  The Veteran's case was then returned to the Board for further appellate consideration.

In February 2012, the Board requested and obtained a copy of the Veteran's original claims file from VA's Office of the General Counsel (which includes, but is not limited to, the Veteran's STRs, service personnel records, reports from prior VA examinations, and copies of prior decisions).  In December 2011 written argument, the Veteran's representative noted that because the Veteran's claims file had been rebuilt, the DRO was not able to review a copy of the service treatment records that were provided by the Veteran to the July 2011 VA examiner, and relied upon in his opinion.  The representative stated that these were "crucial" documents.  As the additional records obtained from VA's Office of the General Counsel do indeed contain information/evidence that is pertinent to the Veteran's claim, and in light of the representative's argument, this matter is being remanded to ensure due process to the Veteran.  See 38 C.F.R. § 20.1304(c).  [As an incidental matter, the Board notes that in the representative's December 2011 written argument, she characterized the evidence that the Veteran provided to the July 2011 VA examiner as "private medical records and military medical records."  However, a review of the July 2011 VA examination report shows that the Veteran "volunteer[ed] privately owned documentation."  Based on the description provided by the examiner of the documents he reviewed, it appears that the Veteran provided the VA examiner with a copy of his service entrance and service separation physical examination reports.  Contrary to the representative's characterization, there is no indication in the record that the Veteran provided the examiner with any private medical records for his review.]

Accordingly, the case is REMANDED for the following:

The RO should review the entire record (to specifically include the newly associated records from VA's Office of the General Counsel) and arrange for any further development, if warranted.  Then the RO should readjudicate the Veteran's claim of service connection for bilateral hearing loss. If the claim remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

